Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered. Examiner notes that claims 1, 7, 9, 10, 14, and 15 have been amended and claim 8 has been cancelled. Claims 1-4, 6, 7, and 9-15 remain pending in the application and for reasons that will be outlined in detail below are hereby allowed.
Allowable Subject Matter
	Claims 1-4, 6, 7, and 9-15 are allowed.
Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:
Based on the amendments and remarks filed in the Response the 35 USC 112(b) rejections of claims 1-4, 6, 7, and 9-15 are withdrawn as the issues have been corrected.
With regards to 35 USC 101, claims 1-4, 6, 7, and 9-15 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Response.
Although Examiner asserts that the present invention could properly be interpreted as being directed towards the abstract idea of a mental process of creating patient clinical objects representing a population of patients, creating a patient clinical object representing a target patient, filter the PCOs of the population of patients in relation to the target PCO, and indicate a diagnosis based on the ranking, the present claims nonetheless are interpreted as reciting a combination of additional elements that are indicative of integration of the abstract idea into a practical application. Specifically, the additional elements of enriching the electronic raw non-textual historical clinical data with open data, the PCOs being created by pre-processing the electronic patient data by extracting textual information from the raw non-textual data and storing the PCOs in memory in pieces as vertices with edges among the vertices forming a graph where each vertex includes a link to the raw non-textual data, performing automated vertex filtering, extracting feature vectors to obtain a context-based domain corpus with a singular value decomposition technology and/or an artificial neural network, are interpreted as applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo as persuasively argued in the Response. See Response pp. 16-20.
With regards to 35 USC 102/103, Each element of claims 1, 14, and 15 are not taught by any references individually, see Office Action mailed 11/12/2020, and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
Upon further searching the examiner could not identify any prior art to teach the limitations of amended claims 1, 14, and 15. The prior art of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. 
	 In view of the foregoing, claims 1, 3-7, and 9-14 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686